Lochrane, Chief Justice.
By the facts disclosed in this record, the affidavit made under the Relief Act of 1870 was insufficient, as it failed to state that the judgment against which the set-off and losses were moved was founded on a debt or contract made or implied before the first of June, 1865. This was the essential part of the oath, and the Act only applied to that class of contracts. And we therefore affirm the judgment of the Court below sustaining the demurrer filed and dismissing the motion.
Judgment affirmed.